Lumpkin, J.
Several controversies between former partners, Center and McKiney, were referred to an auditor. To his report numerous exceptions both of law and fact were filed. ‘ The exceptions of law were overruled and the exceptions of fact were disapproved, and a decree was entered in accordance with the report. *152To this Center excepted. It would be profitless to take up each of the exceptions and deal with it separately. It would involve a protracted discussion, of details, and the application of the peculiar facts of the case to the several points made. One contention urged in the briefs is, that the case was one at 'common law and mot of an equitable nature, and that the exceptions of fact should have been referred to a jury. The question is not distinctly raised by the assignment of. error in the bill of exceptions. It is there asserted, that “The presiding judge should have sustained each and every one of the several exceptions of law and fact hereinbefore referred to, to wit: he should have sustained each and every one of the seven exceptions of law filed June 30, 1905, referring to the first report, and should have sustained and approved each and every one of the eight exceptions of fact filed June 30, 1906, referring to the said first report; and likewise he should have sustained each and every one of the four exceptions of law filed to the supplemental or amended report of September 15, 1905, and should have sustained and approved each and every one of the five exceptions of fact to said supplemental report filed as aforesaid, all of which exceptions of law and fact were filed to said supplemental report by the said W. T. Center on the second day of October, 1905; and the plaintiff in error further specifies as error that the said judge should not have rendered judgment in favor of said defendant, McKiney, for the said sum of $1,867.96 or for any other sum, but on the contrary should not have disapproved-said several exceptions of fact, and should not have overruled the said several exceptions of law, and should have rendered judgment for the plaintiff as prayed for in his pleadings which were of record in said case.”
It will be seen from this quotation that no error is assigned on the ground that the case was one at common law, or that it was not proper for the court to approve or disapprove the exceptions 'of fact as in an equitable action. On the contrary, the exception is that the judge should not have overruled the exceptions of law and should not have disapproved the exceptions of fact, but should have approved them, and should have rendered judgment for the plaintiff. - If the errors assigned were that the judge could not deal with the questions of fact, but should have sent, them to a jury, he could no more have rendered judgment for the plaintiff *153than for the defendant. Nor at common law would the procedure of approving or disapproving exceptions of fact apply. This illustrates the statement above, that an elaborate discussion of each ■of the rulings would not be beneficial. Indeed, the brief of counsel for plaintiff in error does not enter into a specific discussion of each ■exception, but presents only a few general points of discussion. "Upon an examination of the record, we have discovered no reason which would require a reversal.

Judgment affirmed.


All the Justices concur, except Holden, J., who did not preside.